           Case 1:19-vv-00910-UNJ Document 45 Filed 03/04/21 Page 1 of 8




     In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-0910V
                                          UNPUBLISHED


    ADRIANA LOPEZ,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: January 26, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Hepatitis A
    HUMAN SERVICES,                                             (Hep A) Vaccine; Hepatitis B (Hep B)
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Michael G. McLaren, Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN, for
Petitioner.

Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION ON JOINT STIPULATION1

        On June 21, 2019, Adriana Lopez filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of receiving a hepatitis A and hepatitis B
vaccine on July 1, 2016. Petition at 1; Stipulation, filed at January 26, 2021, ¶¶ 4, 6.
Petitioner further alleges that she experienced the residual effects of her SIRVA for more
than six months. Amended Petition at 4; Stipulation at ¶¶4, 6. “Respondent denies that
petitioner sustained a Table SIRVA within the Table timeframe, and denies that the
hepatitis A/hepatitis B vaccine in fact caused her alleged shoulder injury and residual
effects, or any other injury.” Stipulation at ¶ 6.




1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00910-UNJ Document 45 Filed 03/04/21 Page 2 of 8



       Nevertheless, on January 26, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        a. A lump sum of $133.54, for satisfaction of a State of Utah Medicaid lien,
           in the form of a check payable jointly to Petitioner and”

            Office of Recovery Services
            Bureau of Medical Collections
            515 E 100 S
            P.O. Box 45025
            Salt Lake City, UT 84145-0025
            Attn: Jenny Kay Del Rio
            Ref: Adriana Lopez/Case # C001308000TEMA 85


        b. A lump sum of $37,500.00, in the form of a check payable to Petitioner.
           Stipulation at ¶ 8. This amount represents compensation for all items of
           damages that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
Case 1:19-vv-00910-UNJ Document 45 Filed 03/04/21 Page 3 of 8
Case 1:19-vv-00910-UNJ Document 45 Filed 03/04/21 Page 4 of 8
Case 1:19-vv-00910-UNJ Document 45 Filed 03/04/21 Page 5 of 8
Case 1:19-vv-00910-UNJ Document 45 Filed 03/04/21 Page 6 of 8
Case 1:19-vv-00910-UNJ Document 45 Filed 03/04/21 Page 7 of 8
Case 1:19-vv-00910-UNJ Document 45 Filed 03/04/21 Page 8 of 8
